UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1372


VERONIQUE K. PONGO; FRANCISCO AVOKI,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA; TRUSTEE SERVICE OF CAROLINA; AMERICA’S
WHOLESALE LENDER; BANK OF NEW YORK MELLON; BAC HOME
SERVICING; EAGLE, ADJUSTING SERVICE, INC.; DOES I-XX; MERS,
INC.; KIMBERLY DAWSON; BEVERLY BROOKS,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:14-cv-00020-RJC-DSC)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veronique K. Pongo; Francisco Avoki, Appellants Pro Se.    Kelli
A. Burns, Scott I. Perle, MCGUIREWOODS, LLP, Charlotte, North
Carolina; Franklin Lamont Greene, Gregory David Spink, Megan
McGee Stacy, BROCK & SCOTT, PLLC, Charlotte, North Carolina;
Jaye E. Bingham-Hinch, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina; Mica Nguyen Worthy, CRANFILL, SUMNER & HARTZOG,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Veronique K. Pongo and Francisco Avoki appeal the district

court’s     order   accepting    the    recommendation         of     the    magistrate

judge,    dismissing    their       complaint        filed   under    the        Truth   in

Lending Act and the Home Ownership and Equity Protection Act,

and declining to exercise supplemental jurisdiction over their

remaining state law claims.             We have reviewed the record and

find   no    reversible    error.       Accordingly,          we    grant        leave   to

Appellants     to   proceed    in    forma     pauperis      and     affirm       for    the

reasons stated by the district court.                  Pongo v. Bank of Am., No.

3:14-cv-00020-RJC-DSC         (W.D.N.C.       Mar.    31,    2015).         We   dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the    materials        before      this    court       and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          2